Citation Nr: 0826697	
Decision Date: 08/07/08    Archive Date: 08/18/08	

DOCKET NO.  05-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision that denied 
entitlement to the benefit sought.  



FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression 
and anxiety, was not manifested during service or within one 
year of separation therefrom, and is not shown to be related 
to the veteran's active service.  

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In essence, proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  In a March 2004 
communication the veteran was told that he was to submit a 
written statement with specific details of his traumatic 
experiences in service.  He was provided with the guidelines 
in writing his statement.  For example, he was told to list 
the dates and places of his military assignments and his 
specific duties at each location.  He was also asked to 
describe the events or experiences he found most upsetting.  
He was further to provide information with regard to any 
medical or any mental health treatment he received for his 
symptoms.  In March 2005 he was asked to provide more 
specific details with regard to the personal traumatic 
incidents that he claimed resulted in PTSD.  

In a March 2006 letter he was informed as to how disability 
ratings are assigned once service connection is granted and 
how an effective date is assigned once service connection is 
awarded.  

With regard to the duty to assist the veteran, the Board is 
aware that the VCAA requires VA make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate a 
claim.  

In this regard, the Board notes that the record shows the 
veteran is currently incarcerated at the Salinas Valley State 
Prison in Soledad, California.  The United States Court of 
Appeals for Veterans Claims (Court) addressed VA's duty to 
assist incarcerated veterans in Wood v. Derwinski, 1 Vet. 
App. 190 (1991) and Bolton v. Brown, 8 Vet. App. 185 (1995).  

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found there was insufficient 
evidence to support this assertion.  Id., at 192.  After 
affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  The 
Court first stated that, in situations where a veteran is 
incarcerated, "the opportunity for face-to-face assistance is 
greatly reduced, if not eliminated; the corollary of this is 
the necessity of ensuring that all VA written communication 
is helpful and clear in explaining to a veteran what evidence 
he needs together with advice and help in obtaining it."  Id.  
The Court noted that the veteran needed help in obtaining 
evidence corroborating his claimed stressors and that VA had 
advised him that such evidence was needed and could be 
obtained only if the veteran could furnish specific 
information as to the time and place of any such incidents 
and the identities of witnesses to it.  Despite two VA 
attempts to get the specific information, the veteran did not 
provide it.  The Court concluded:  

While the VA's help and advice in this case was not a model 
to be followed, an examination of the record satisfies us 
that appellant was adequately on notice that more was 
required of him if there was to be a successful search for 
the necessary evidence.  The factual data required...are 
straightforward facts and do not place an impossible or 
arduous task on appellant.  The duty to assist is not always 
a one way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  We do, however, caution those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and considerations given to their fellow veterans.  Wood, 1 
Vet. App. at 193.  

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed the situation in which the Board had remanded a 
case for a VA psychiatric examination.  The RO indicated the 
examination could not be conducted because of the veteran's 
incarceration and informed him that "since no current medical 
evidence is available, no change is warranted in the current 
evaluation of your [PTSD]."  In response, the veteran 
indicated that he did not know when he would be released from 
prison.  The Court held that, because the record did not 
contain information concerning the RO's efforts to have an 
examination conducted at the correctional facility by a fee-
based or VA physician, the unique circumstances of that case 
required a remand "to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist this 
appellant in developing the facts of his claim."  Id,. at 
191.  Significantly, however, the Court also indicated that, 
notwithstanding the duty to assist, VA is not authorized by 
statute or regulation to subpoena the warden of a state 
correctional facility and direct the release of the veteran 
from that facility.  

The above cases address VA's duty to assist with regard to an 
incarcerated veteran's request for a VA examination in 
prison, and their principles apply to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given their 
fellow veterans, and to ensure that the veteran is fully 
informed of the evidence needed to support his claim as well 
as the means and methods of providing this evidence.  

In this case, the Board believes VA fulfilled its duty to 
assist.  The record reflects VA attempted to schedule an 
evaluation of the veteran in early 2006.  A letter was sent 
and a telephone call was made to the chief of mental health 
for the prison system in June 2006.  There was no response.  
At that time, a notation in the claims file reveals that the 
regional office did not have any examiners who were able to 
travel to the prison.  

In December 2007 the veteran was informed that the VA medical 
facility nearest to him was asked to schedule him for an 
examination.  Of record is a January 2008 communication from 
the Compensation and Pension supervisor of the VA Palo Alto 
Health Care System in Palo Alto, California.  She indicated 
that "currently we do not have any providers who are able to 
travel to that facility [Soledad] to complete a C and P exam.  
We have a connection at the Soledad Correctional facility...but 
he already checked and thinks that [the veteran] is the 
Salinas Valley Prison."  An additional comment that month 
revealed that the VAMC in Palo Alto did not have any 
examiners who could travel to the Salinas Valley Prison and 
VA did not have any examiners at that prison who could 
complete a compensation and pension examination at "this 
time."  As a result, VA has been unsuccessful in finding an 
examiner able or even willing to evaluate the veteran.  
Accordingly, the only records that contain information, 
whether it consists of complaints, treatment, or diagnoses, 
are those from the prison.  

The subsequent record includes a June 2008 statement from the 
veteran in which he indicated he had no other information or 
evidence to submit.  He wanted his case returned to the Board 
for further appellate consideration as soon as possible.  The 
Board finds that VA has exhausted its reasonable options and 
has complied with its duties to notify and assist set forth 
in the VCAA as much as possible.  




Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings where a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis, if present, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  

The Board observes that the veteran did not engage in combat 
with the enemy.  His service records do not show that he 
received any citations or awards for participation in combat 
with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not for application.  

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a claim for PTSD is based on in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressful incident.  Examples of 
such evidence include, but are not limited to:  Records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible supporting evidence of the stressor 
include, but are not limited to:  A request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

After careful consideration of the evidence in this case, the 
Board concludes that service connection for a chronic 
acquired psychiatric disorder, to include PTSD, is not 
warranted.  

The evidence of record reveals varying psychiatric diagnoses, 
including PTSD.  However, the evidence demonstrates that no 
acquired psychiatric disorder is related to the veteran's 
military service.  Rather, the evidence reflects post service 
onset of the veteran's psychiatric complaints.  In fact, the 
first evidence indicating that the veteran sought treatment 
for psychiatric symptoms dates to 2002, a time many years 
following service discharge.  

The veteran is competent to report his own symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  As such, his 
assertions concerning onset and etiology of any current 
psychiatric disorder are not competent.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

The veteran has been apprised of the types of evidence that 
can be used to support the occurrence of any claimed 
stressor.  However, he has not submitted sufficient evidence 
to allow verification of any claimed stressor.  Additionally, 
he has been inconsistent in reporting his recollections of 
his experiences while on active duty.  At the time of a 
mental health visit in August 2002, he stated that he heard 
noises and "thought I was in Grenada."  He reported a history 
of military service in Grenada and Lebanon.  However, a 
review of his personnel records shows that he was not 
stationed in either country during his military service.  

In his notice of disagreement dated in October 2004, the 
veteran indicated the he never said that he served in Grenada 
or Lebanon.  He clarified that he was in service at that time 
and was "fearful that I would receive orders to participate."  
He also referred to having been hit in the head with an ax by 
another service member and he claimed that this fact, in 
combination with the stress of potentially going to Grenada 
and Lebanon, and what he described as the "negative views" 
ingrained in him about women, were all contributing factors 
in his development of a psychiatric disorder.  

Thereafter, the veteran reported recollections of an incident 
when he was sexually assaulted by another soldier on one 
occasion and was told to keep his mouth shut about the 
incident.  The record does not support his contention in this 
regard.  As noted above, a noncombat veteran's testimony 
alone does not qualify as credible supporting evidence of the 
incurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  

In sum, the Board finds that the record does not contain 
evidence that tends to meet the criteria for establishing 
service connection for PTSD or any other chronic acquired 
psychiatric disorder attributable to the veteran's active 
service.  Although the veteran was given the diagnosis of 
PTSD at a prison mental health clinic, there is no 
independent corroboration of the claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
chronic acquired psychiatric disability, to include PTSD, are 
not met.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD, and, on this basis, 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, 





that doctrine is not for application in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


